Citation Nr: 1503235	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-09 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a skin disability, including chloracne, to include as due to Agent Orange.

2.  Entitlement to ratings in excess of 10 percent for peripheral neuropathy of the right upper extremity prior to May 19, 2014 and in excess of 40 percent for diabetic peripheral neuropathy and carpal tunnel syndrome of the right upper extremity from that date.

3.  Entitlement to ratings in excess of 10 percent for diabetic peripheral neuropathy and carpal tunnel syndrome of the left upper extremity prior to May 19, 2014, and in excess of 30 percent for peripheral neuropathy and carpal tunnel syndrome of the left upper extremity from that date.

4.  Entitlement to a rating in excess of 30 percent for anxiety disorder and posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.

6.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

7.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

8.  Entitlement to a compensable evaluation for bilateral hearing loss.

9.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and S.M.


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Hartford, Connecticut and Newington, Connecticut Department of Veterans Affairs (VA) Regional Offices (RO).  By rating action dated January 2009, the RO denied service connection for skin rash, and granted service connection for bilateral hearing loss, rated noncompensable.  A November 2012 rating decision granted service connection for peripheral neuropathy of both the upper and lower extremities, and assigned a 10 percent evaluation for each lower extremity, and a noncompensable rating for each upper extremity, effective May 14, 2012.  The peripheral neuropathy of each upper extremity was associated with the previously service-connected diabetes mellitus.  By rating action dated October 2013, the RO assigned a separate 10 percent rating for diabetic neuropathy of each upper extremity, effective November 9, 2010.  When this case was before the Board in March 2014, it was remanded for additional development of the record.  A July 2014 rating decision confirmed and continued the 20 percent evaluation for diabetes mellitus with erectile dysfunction, and denied entitlement to a TDIU rating.  Another July 2014 rating decision granted service connection for carpal tunnel syndrome of each upper extremity, and associated it with the already service-connected diabetic peripheral neuropathy of each upper extremity.  A 40 percent evaluation was assigned for the right upper extremity, and a 30 percent evaluation was assigned for the left upper extremity.  These ratings were effective May 19, 2014.  

The Board's March 2014 decision granted service connection for PTSD.  A July 2014 rating action rated it with the previously service-connected anxiety disorder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for anxiety disorder and PTSD and diabetes mellitus with erectile dysfunction, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.  



FINDINGS OF FACT

1.  A skin disability was initially manifested following service, and is not shown to be related to service; the Veteran is not shown to have chloracne.

2.  Prior to May 19, 2014, peripheral neuropathy of the right upper extremity was manifested by mild incomplete paralysis of the median nerve.

3.  From May 19, 2014, the Veteran's peripheral neuropathy and carpal tunnel syndrome of the right upper extremity is manifested by no more than moderate incomplete paralysis of the radicular group.

4.  Prior to May 19, 2014, peripheral neuropathy of the left upper extremity was manifested by mild incomplete paralysis of the median nerve.

5.  From May 19, 2014, the Veteran's peripheral neuropathy and carpal tunnel syndrome of the left upper extremity is manifested by no more than moderate incomplete paralysis of the radicular group.

6.  The Veteran's peripheral neuropathy of the right lower extremity is not more than mild.

7.  The Veteran's peripheral neuropathy of the left lower extremity is not more than mild.

8.  The Veteran has no worse than Level II hearing in each ear.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Ratings in excess of 10 percent for peripheral neuropathy of the right upper extremity prior to May 19, 2014 and in excess of 40 percent for peripheral neuropathy and carpal tunnel syndrome of the right upper extremity from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8512, 8513, 8515, 8516 (2014).

3.  Ratings in excess of 10 percent for peripheral neuropathy of the left upper extremity prior to May 19, 2014 and in excess of 30 percent for peripheral neuropathy and carpal tunnel syndrome of the left upper extremity from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8512, 8513, 8515, 8516 (2014).

4.  A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

5.  A rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

6.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in October 2008 and July 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

With respect to the claims for higher initial ratings, the rating decisions on appeal granted service connection and assigned a disability rating and effective date for the awards, thus, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded VA examinations.  He had not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

The service treatment records show the Veteran was treated for miliaria of the feet in August 1967.  Cool soaks were prescribed.  The skin evaluated as normal on the separation examination in February 1969.  

The Veteran was afforded a VA audiometric examination in January 2009.  He stated his hearing loss caused him to miss "low tones."  The audiometric test showed that the hearing threshold levels in decibels in the right ear were 20, 30, 60 and 65 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 30, 60 and 80.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 95 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.

On VA examination for diabetes mellitus in July 2009, the Veteran reported that he had some paresthesia in his hands and feet that had improved since his blood sugars improved.  It was noted following the examination that there were no neurologic complications of diabetes mellitus.  

VA outpatient treatment records show the Veteran was seen in November 2009 and complained of tingling in the fingers of his left hand.  There was no weakness or neck pain.  The next month, he complained of more frequent numbness/tingling in both hands.  He denied neuropathies of the feet/legs.  It was noted he used wrist splints intermittently with moderate relief.

A May 2010 private audiogram is of record.

On VA audiometric examination in February 2011, the Veteran reported he had difficulty hearing conversations and a hard time concentrating.  Audiological evaluation revealed that the hearing threshold levels in decibels in the right ear were 25, 30, 60 and 65, at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 20, 30, 60 and 75.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The diagnosis was mild to moderately severe sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.

On VA examination for peripheral neuropathy in July 2012, the Veteran reported he had some numbness and tingling in his feet in 2009.  He still had complaints of these symptoms, but examinations in 2009 and 2011 were within normal limits.  He also reported bilateral wrist pain and occasional numbness and tingling in his index and long fingers.  He stated this can happen at work, where he is a silk screener.  It was noted that an electromyogram in 2010 was positive for median neuropathy, which had improved with medication for diabetes mellitus and wrist splints.  The Veteran reported he was right-handed.  An examination showed strength was normal in the upper and lower extremities.  Deep tendon reflexes were normal at the biceps, triceps, and brachioradialis, as well as in the knees and ankles bilaterally.  There was decreased sensation in the feet.  The remainder of the sensory evaluation was normal in both the upper and lower extremities.  Position sense and cold sensation were normal bilaterally.  Vibration sense was normal in the upper extremities, but decreased in the lower extremities.  There was no muscle atrophy or trophic changes.  There was mild incomplete paralysis of the median nerve bilaterally.  The ulnar nerve was normal bilaterally.  There was mild incomplete paralysis of the sciatic and femoral nerves bilaterally.  The diagnosis was diabetic mononeuropathy and diabetic peripheral neuropathy of the feet.  The examiner commented that the diabetic neuropathy did not impact the Veteran's ability to work.  

On VA examination for diabetes mellitus in May 2014, it was reported the Veteran had diabetic neuropathy, but that it did not interfere with his work.

The Veteran was afforded an examination for peripheral neuropathy by the VA in May 2014.  He reported pain, paresthesia and numbness of each of his extremities.  On examination, deep tendon reflexes were normal in the biceps, triceps, brachioradialis, knees and ankles bilaterally.  Light touch was normal in the shoulder area, forearms, knees, ankles and feet bilaterally.  Position sense was normal in the upper and lower extremities.  There was no muscle atrophy or trophic changes.  There was mild incomplete paralysis of the radial (musculospiral) and ulnar nerves bilaterally.  There was moderate incomplete paralysis of the median nerve bilaterally.  With respect to peripheral neuropathy of the lower extremities, there was mild incomplete paralysis of the sciatic nerve bilaterally.  The femoral (anterior crural) nerve was normal bilaterally.  Tinel and Phelan's signs were not elicited.  The diagnosis was diabetic peripheral neuropathy.  The examiner commented the Veteran had evidence of mild peripheral neuropathy consistent with diabetes and a superimposed carpal tunnel syndrome, which was the cause of most of his symptoms of hand pain and weakness.  He added that he felt the condition had worsened since it was first diagnosed.  It was noted the Veteran was self-employed as a part-time engraver.  He stated the work could be tiring given his weak and painful hands and an unrelated tremor, but that he was able to do the work because he could pace himself.

A VA audiometric examination was conducted in June 2014.  The audiometric test showed that the Veteran's hearing threshold levels in decibels in the right ear were 25, 40, 65 and 75 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 20, 35, 60 and 85.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  It was noted the Veteran had a sensorineural hearing loss in each ear.  The examiner indicated the Veteran reported difficulty hearing in background noise and when listening to the television.  

On VA examination of the skin in June 2014, the examiner noted she reviewed the claims folder, VBMS and VA medical records.  The Veteran reported he had experienced recurrences of rashes since his service in Vietnam.  The examiner noted the Veteran was treated during service for miliaria of the feet and that while he stated he was treated for jungle rot in service, there was no documentation of other rashes in service.  It was also indicated the separation examination showed no condition of the skin.  There was no medical record of any rashes until 1984 when the Veteran was seen for papules of the face and trunk, and was diagnosed with a likely viral rash.  He then had no ongoing medical care for many years.  It was reported he initiated care with the VA in 2005, and that records show complaints of dry skin and bumps on the head, arms and trunk in December 2009.  He was treated with hydrocortisone.  In April 2011, he was treated for tinea versus eczema of the feet and in September 2013 he was seen for a recent history of a diffuse rash in the context of a systemic illness felt likely to be Lyme's disease.  He was also seen by the VA dermatology clinic for rashes in May 2014, and diagnosed with forehead papules.  He had no foot rash at the time and a dermatologist postulated that the symptoms could be contact dermatitis.  The Veteran related that each rash occurred intermittently with the symptoms causing itching, but no functional limitations.  The examiner commented there were no rashes on examination.  She observed that the rashes documented in the VA records from 2009 to 2013 had been intermittent and of various causes without evidence of chronic disability.  There was no diagnosis that could be linked to service.  She stated the rash in 1984 was felt to be an acute viral infection.  There was no ongoing evidence of miliaria or jungle rot.  She concluded it was less likely as not that any current skin condition was related to, or caused by, service, to include exposures in service.  She noted there was no evidence of chloracne.  

A VA peripheral neuropathy examination was conducted in July 2014.  The Veteran reported intermittent pain in his hands which was associated with numbness.  The symptoms occurred about once every few months and could last for one hour.  He stated he has difficulty using his hands when the symptoms are present.  He indicated he was unable to hold or grasp things or manipulate objects with his fingers.  He stated he had tingling in his feet all the time, but no pain was associated with this.  He related he worked in silk screening and that in the past year he began to have problems on the job as his hands and thumbs cramp after working for 1 to 1.5 hours.  Also, after 1.5 hours, he was not able to stand at his work space and needed to take a break.  The examiner noted the Veteran first complained of tingling in his arms in March 2008, with a report of increased symptoms in December 2009.  He denied foot symptoms at that time.  Strength testing was normal bilaterally on elbow flexion and extension, wrist flexion and extension, knee flexion and extension and ankle plantar flexion and dorsiflexion.   Grip was normal bilaterally.  Deep tendon reflexes were normal in the biceps, triceps, brachioradialis, knees and ankles bilaterally.  Light touch was normal in the shoulder areas, forearms, hands, knees and ankles, bilaterally, and decreased in each foot.  Position sense was normal in the upper and lower extremities.  The radial and ulnar nerves were normal bilaterally.  There was mild incomplete paralysis of the median nerve bilaterally.  The sciatic and femoral (anterior crural) nerves were normal bilaterally.  The diagnoses were diabetic peripheral neuropathy of the lower extremities, mild, and carpal tunnel syndrome, bilateral upper extremities, mild.  The examiner stated the Veteran had median neuropathy of the upper extremities which was responsible for his hand symptoms.  He did not have diabetic peripheral neuropathy of the upper extremities.  The bilateral shoulder/upper arm symptoms described are less likely as not related to diabetes.  It was also noted the Veteran had bilateral lower extremity sensory polyneuropathy.


Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

If a Veteran was exposed to an herbicide agent during active service, chloracne or other acneform disease consistent with chloracne shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  One exception is that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.

The Veteran asserts service connection is warranted for a skin disability and that it is due to his exposure to Agent Orange in service.  

The record shows the Veteran served in Vietnam and, therefore, is presumed to have been exposed to Agent Orange.  However, any skin condition for which he has been treated following service has not been presumptively linked to exposure to Agent Orange.  Although chloracne has been presumptively linked to exposure to Agent Orange, following the June 2014 VA examination, the examiner specifically stated there was no evidence of chloracne.  The preponderance of the evidence in the record is against a finding that the Veteran has chloracne.  He has not identified any provider of treatment for, or a diagnosis of, such disability.  In the absence of proof of a present disability (for which service connection is sought), there is no valid claim [of service connection].  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, service connection for chloracne on a presumptive basis is not warranted.

The Board may, nevertheless, grant service connection for a skin condition if it is affirmatively shown that any such condition is related to service.  However, the preponderance of the evidence is against a finding that the Veteran's skin disability is related to service, including exposure to herbicides.  The only reference in the service treatment records to skin problems was in August 1967 when the Veteran was treated for miliaria.  No abnormalities of the skin were present on the discharge examination in February 1969.  The Board acknowledges the Veteran maintains he has had skin problems since service.  When he was examined by the VA for his skin condition in June 2014, the examiner, who reviewed his medical records, observed there was no indication of treatment for any skin problems until 1984.  At that time, it was concluded he had a viral rash.  This is inconsistent with his claim that he has had continued skin problems following his separation from service.  The examiner commented that condition noted in 1984 was an acute viral infection, and rashes treated by the VA from 2009 to 2013 did not demonstrate chronic disability, and no diagnosis that was linked to service.  

The Board has also considered the lay evidence of record, to include statements from the Veteran that his skin disability is related to service, to include exposure to Agent Orange.  At the outset, the Board notes that, in this case, providing an opinion as to the etiology of a skin disorder falls outside the realm of common knowledge of a lay person as it is not the type of disability for which a layperson is competent to provide etiology or nexus evidence, particularly in light of the evidence of record of numerous, post-service skin disorders with various etiologies (i.e., skin rashes in 1984 attributed to a viral rash and September 2013 records show a diffuse rash attributed to a systemic illness which medical providers felt was likely to be Lyme disease).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The Veteran has not shown that he possesses the medical training and expertise necessary to opine as to the medical etiology of his skin disability.  See 38 C.F.R. § 3.159.  Laypersons are competent to provide opinions on some medical issues; however, the diagnosis and etiology of a skin disability in this case falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for a skin disability, including chloracne, and that the appeal must be denied.

	Increased ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

	Peripheral neuropathy and carpal tunnel syndrome of the upper extremities

Prior to the May 2014 VA peripheral nerves examination, the evidence showed that service-connected disability involved only the median nerve.  For this period the Veteran was rated 10 percent for each upper extremity under Diagnostic Code 8515 for mild, incomplete paralysis.  Moderate, incomplete paralysis warrants a higher 30 percent rating for the dominant arm and a 20 percent rating for the non-dominant arm.  Severe incomplete paralysis warrants a higher 50 percent rating for the dominant arm and a 40 percent rating for the non-dominant arm.  Complete paralysis warrants a 70 percent rating for the dominant arm and a 60 percent rating for the non-dominant arm

The initial question is whether a rating in excess of 10 percent is warranted for either upper extremity prior to May 19, 2014.  The Board notes the Veteran reported paresthesias of both hands on the July 2009 VA examination.  No specific findings were recorded.  He was again examined by the VA in July 2012.  As noted above, the examination findings were essentially normal in the upper extremities.  The examiner noted mild incomplete paralysis of the median nerve bilaterally.  Such findings are consistent with the 10 percent rating that was assigned.  There is no basis on which a higher rating may be assigned.

The May 19, 2014 VA peripheral nerves examination showed that service-connected disability involved the medial, ulnar, and radial nerves.  As of that date, the Veteran's upper extremity neurological disability has been rated under Diagnostic Code 8513.  Under that Diagnostic Code, a 20 percent rating is assigned for mild incomplete paralysis in the major extremity as well as in the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis in the minor extremity. The same in the major extremity warrants a 40 percent rating.  Severe incomplete paralysis in the minor extremity merits a 60 percent rating, whereas the same in the major extremity results in an evaluation of 70 percent.  The highest respective ratings of 80 percent regarding the minor extremity and 90 percent regarding the major extremity are reserved for complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8513.  

The Note following Diagnostic Code 8719 states that "[c]ombined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings."  38 C.F.R. § 4.124a.

The VA examination on May 19, 2014 noted that the Veteran reported pain, paresthesias and numbness of each upper extremity.  The examiner stated there was mild incomplete paralysis of the radial and ulnar nerves and moderate incomplete paralysis of the median nerves bilaterally.  As noted above, the July 2014 VA examination demonstrated that the radial and ulnar nerves were normal bilaterally, and the Veteran had mild incomplete paralysis of each median nerve.  The RO assigned a 40 percent evaluation for the right upper extremity (as the major extremity) and a 30 percent evaluation for the left upper extremity, effective the date of the VA examination.  There is no basis in the record for a higher rating for either upper extremity.  

A separate rating for each nerve group may not be assigned as it would constitute pyramiding.  See 38 C.F.R. § 4.14 (2014).  As the note after Diagnostic Code 8719 states, when, as in this case, there is involvement of more than one nerve, the VA will rate the most significant nerve that is affected or it will be rated under the radicular groups.  

In this case, the median nerve is the most significant nerve affected.  The Board does not find that a higher rating under Diagnostic Code 8515 is warranted because the combination of the nerve disability for each upper extremity does not rise to the level that would equate with severe incomplete paralysis of the median nerve at any time during the appeal.  A higher 50 percent rating for the dominant arm and a 40 percent rating for the non-dominant arm is not warranted under Diagnostic Code 8515 as, at most, the neurological disability has been found to be reflective of moderate, incomplete paralysis of the median nerve with mild incomplete paralysis of the ulnar and radial nerves during the May 2014 VA examination.  The upper extremity neurological disability was noted to be less severe at the time of the subsequent July 2014 VA neurological examination where the radial and ulnar nerves were normal bilaterally and the Veteran had mild incomplete paralysis of each median nerve.  It is significant that these medical assessments were made with consideration of the Veteran's reports of his symptoms and the impact of his disabilities on his employment.

Since May 19, 2014, the Veteran is rated for a moderate injury under Diagnostic Code 8513 for all radicular groups.  As noted above, the record shows that the manifestations of the three nerve groups involved, that is, the radial, ulnar and median nerves, do not result in severe incomplete paralysis of either upper extremity.  Both the May and July 2014 VA examination reports found normal deep tendon reflexes and normal light touch and position sense.  Further, the July 2014 examiner noted that the Veteran reported his symptoms were intermittent, occurring every few months.  In addition, he had normal strength and grip in the upper extremities.  Such findings do not more nearly approximate the level of disability for severe incomplete paralysis with respect to the nerves in either upper extremity.  The Board has also considered rating the neuropathy of the upper extremities under Diagnostic Code 8512, for involvement of the lower radicular group, but application of that Diagnostic Code would result in the same ratings.  

The medical findings on examination are of greater probative value than the Veteran's statements regarding the severity of his peripheral neuropathy of the upper extremities.  While he is competent to describe his symptoms, he is not competent to establish the level of the severity of his service-connected peripheral neuropathy of the upper extremities.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity prior to May 19, 2014, or a rating in excess of 40 percent for peripheral neuropathy and carpal tunnel syndrome from that date.  The preponderance of the evidence is also against the claim for a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity prior to May 19, 2014, or a rating in excess of 30 percent for peripheral neuropathy and carpal tunnel syndrome of the left upper extremity from that date.

	Peripheral neuropathy of the lower extremities 

An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

A 40 percent evaluation is assignable for complete paralysis of the anterior crural nerve (femoral); paralysis of quadriceps extensor muscles.  A 30 percent evaluation may be assigned for incomplete paralysis that is severe; a 20 percent evaluation is assignable when moderate; and a 10 percent evaluation is assignable for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

The Veteran reports he has pain, paresthesias and numbness of his lower extremities.  The Board acknowledges the July 2012 VA examination shows he had decreased sensation in his feet and that vibration sense was also decreased in the lower extremities.  It was concluded at that time that he had mild incomplete paralysis of the sciatic and femoral nerves bilaterally.  When he was examined by the VA in May 2014, deep tendon reflexes were normal in the knees and ankles, and light touch was also normal in the lower extremities.  There was no muscle atrophy.  The examiner commented the Veteran had mild incomplete paralysis of the sciatic nerve bilaterally.  The femoral nerve was normal bilaterally.  The most recent VA examination was conducted in July 2014, and the only abnormal finding was that the Veteran had decreased light touch in each foot.  The examiner stated the sciatic and femoral nerves were normal bilaterally. 

Such findings are consistent with the 10 percent rating that has been assigned for peripheral neuropathy of each lower extremity.  The findings show no more than mild incomplete paralysis of the sciatic nerve.  The Board acknowledges that the July 2012 VA examination revealed mild incomplete paralysis of the femoral nerve.  However, this nerve was found to be normal on the May and July 2014 VA examinations, and the Board concludes that a separate rating is not warranted.

The Veteran is competent to report symptoms he experiences, including tingling, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a rating in excess of 10 percent for peripheral neuropathy of each lower extremity.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for peripheral neuropathy of each lower extremity

	Bilateral hearing loss 

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85, Code 6100, and § 4.86, of VA's Schedule for Rating Disabilities.  Under those criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness) to the findings on official audiometry.  See 38 C.F.R. § 4.85; See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Applying 38 C.F.R. § 4.85 Table VI to the findings on the December 2009 and February 2011 VA audiometric examinations establishes that the Veteran had Level I hearing acuity in each ear.  The June 2014 examination revealed he had Level II hearing in each ear.  Such findings warrant a noncompensable rating under Table VII, Code 6100.  The Board finds the examinations to have been adequate for rating purposes; they were conducted in accordance with regulatory criteria, and the examiners specifically commented on the functional impairment that results from the hearing loss shown (difficulty hearing, which is encompassed by the rating currently assigned).  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Board notes that the findings recorded on the private audiometric test conducted in May 2010 appear to show the Veteran had a severe hearing loss at 4,000 Hertz in each ear.  It is not clear from this report that the Maryland CNC test was administered as required, see 38 C.F.R. § 4.85.  It is not apparent that the VA protocol for conducting VA examinations was followed.  Regardless, the preponderance of the evidence is against the claim for a compensable rating.  The findings of three VA examination reports are more persuasive as they are consistently reflective of noncompensable hearing disability both prior to (in 2009) and after (in 2011 and 2014) the private audiometric test.  

The Board notes the Veteran's allegations regarding the increasing severity of his hearing.  While he is competent to observe he has difficulty hearing, he is not competent to establish the level of his hearing loss.

Additional considerations

The Board has considered whether the Veteran may be entitled to one or more extraschedular ratings pursuant to 38 C.F.R. § 3.321 (2013).  On review, the referenced diagnostic codes contemplate the Veteran's claimed symptoms of numbness, tingling, weakness, and pain due to carpal tunnel syndrome and peripheral neuropathy and difficulty hearing.  As the rating criteria are considered adequate, referral for consideration of extraschedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, the Veteran is still employed.  He was working as a silk screener and also was self-employed as a part-time engraver during the appeal period.  While the ratings assigned for his service-connected disabilities suggest some occupational impairment, there is no indication in the evidence of record that by virtue of his service-connected peripheral neuropathy of the upper and lower extremities and bilateral hearing loss the Veteran is rendered incapable of gainful employment.  The Board acknowledges that the July 2014 VA examination indicated that his service-connected disabilities impact his work productivity in that after working for 1 to 1.5 hours "he needs to take a break and then set up his work space again to resume."  However, he does not contend, nor does the evidence show that his service-connected disabilities could render him unemployable.  Therefore, the matter of entitlement to a total rating based on individual unemployability is not raised by the record in the context of these claims.  Further, a pending TDIU claim is addressed in the Remand portion of this decision.


ORDER

Service connection for a skin disability, to include chloracne, including as due to exposure to Agent Orange, is denied.

Ratings in excess of 10 percent for peripheral neuropathy of the right upper extremity prior to May 19, 2014, and in excess of 40 percent for peripheral neuropathy and carpal tunnel syndrome of the right upper extremity from that date are denied.

Ratings in excess of 10 percent for peripheral neuropathy of the left upper extremity prior to May 19, 2014, and in excess of 30 percent for peripheral neuropathy and carpal tunnel syndrome of the left upper extremity from that date are denied.

An increased rating for peripheral neuropathy of the right lower extremity is denied.

An increased rating for peripheral neuropathy of the left lower extremity is denied.

A compensable rating for bilateral hearing loss is denied.



REMAND

As noted above, a July 2014 rating decision denied an increased rating for diabetes mellitus with erectile dysfunction and a TDIU rating.  A separate July 2014 rating action granted service connection for PTSD, and assigned a 30 percent rating for anxiety disorder and PTSD.  The Veteran submitted a notice of disagreement with the first rating action in August 2014, and another notice of disagreement regarding the evaluation for his service-connected psychiatric disability in September 2014.  

A statement of the case has not been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral by the Board is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the statement of the case is issued, these claims will be before the Board only if the Veteran timely perfects an appeal of such matters.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should also issue an appropriate statement of the case addressing the issues on which the Veteran filed a notice of disagreement: 

* Entitlement to a rating in excess of 30 percent for anxiety disorder and PTSD; and
* Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction; and 
* Entitlement to a TDIU rating.

The appellant and his representative should be afforded opportunity to respond.  These issues should be returned to the Board only if the appellant submits a timely substantive appeal after the statement of the case is issued

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


